DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on independent claims 1 and 10
Examiner notes that a search in the prior art for the subject matter of claims 1 and 10 did not yield a reference or combination of references that would have taught or suggested to one of ordinary skill in the art at the time of the filing of the application a food packaging container or lid having the claimed structural and compositional limitations, including those that are positively recited (required) by the product-by-process limitations.

Notes on claim interpretation
Examiner notes that definitions of various claim terms and acronyms appear throughout Applicant’s specification.

Examiner notes that claim 8 recites exactly two possibilities: (1) the combination of two containers (the container of claim 1 and “a container” [claim 8]) and (2) the combination of the lid of claim 1 and “a container” (claim 8). This is simply because of the claim language that was chosen to be used.

Examiner notes that new claim 20 recites exactly two possibilities: (1) the combination of the container of claim 10 and “a lid” (claim 20) and (2) a combination of two lids (the lid of 

Examiner notes that claim 23 recites exactly two possibilities: (1) the combination of two containers (the container of claim 10 and “a container” [claim 23]) and (2) the combination of the lid of claim 10 and “a container” (claim 23). This is simply because of the claim language that was chosen to be used.

Examiner notes that claim 24 recites exactly two possibilities: (1) the combination of two containers (the container of claim 10 and “a container” [claim 24]) and (2) the combination of the lid of claim 10 and “a container” (claim 24). This is simply because of the claim language that was chosen to be used.

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed February 25, 2021 have been received and considered by Examiner.
New claims 20-24 presented in the Amendment filed February 25, 2021 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 7 and 10-19 has been withdrawn due to Applicant’s amendments in claims 7, 10 and 11 in the Amendment filed February 25, 2021.

NEW OBJECTIONS
Claim Objections
Claims 2, 4-7, 9, 10, 12, 13, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 11, 14 and 16-18 are objected to because of the following informalities:  

In regard to claim 3, it appears that “packing” should be “packaging”.
In regard to claim 11, it appears that there should be a “said” or “the” between “wherein” and “container”.
In regard to claim 14, it appears that there should be a “said” or “the” between “wherein” and “CE”.
In regard to claim 16, it appears that there should be a “said” or “the” between “wherein” and “container”.
In regard to claim 17, it appears that there should be a “said” or “the” between “wherein” and “container”.
In regard to claim 18, it appears that there should be a “said” or “the” between “wherein” and “container”.
Appropriate correction is required.



REPEATED REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In regard to claim 8, it is unclear whether or not the language of claim 8 is intended to require that the lid comprises a container (which could then be interpreted as claim 8 requiring a lid and a container, which could then be interpreted as claim 8 requiring a lidded container). This would appear to be what is literally recited by claim 8, but it is unclear that this is what Applicant intends to recite.

Response to Applicant’s argument:
Examiner notes that Applicant did not amend claim 8 in the current Amendment, and states in response to the 112(b) rejection of claim 8 on page 5 of the Amendment that “Claim 8 is a selection claim from the preamble which calls for a container or a lid. Claim 8 calls for at least a container, and the container can be with or without a lid”.



Examiner therefore disagrees with Applicant that claim 8 clearly reads as “a selection claim from the preamble which calls for a container or a lid”.

Examiner additionally notes that claim 8 recites exactly two possibilities: (1) the combination of two containers (the container of claim 1 and “a container” [claim 8]) and (2) the combination of the lid of claim 1 and “a container” (claim 8). This is simply because of the claim language that was chosen to be used.

Note that, if an independent claim recites a container, and a dependent claim of that independent claim recites “a container”, the “a container” recited in the dependent claim is a separate container from the container of the independent claim (for example, there is no “the” or “said” prior to container in the dependent claim; instead the dependent claim recites “a container”).

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 8, it is unclear if “said container” in lines 1-2 is intended to be the container of claim 1, or the container of claim 8 (“a container”).

	In regard to claims 21 and 22, as stated above in the Notes on claim interpretation section:
Examiner notes that new claim 20 recites exactly two possibilities: (1) the combination of the container of claim 10 and “a lid” (claim 20) and (2) a combination of two lids (the lid of claim 10 and separate lid [“a lid”, claim 20]). This is simply because of the claim language that was chosen to be used.
	It is unclear if the “said lid” recited in claims 21 and 22 is intended to be (a) the lid of claim 10 or (b) the separate lid of claim 20 (“a lid”, claim 20), in the instance where there is (2) a combination of two lids.


Examiner notes that the actual language of claim 23 recites that the “container or lid” of claim 10 “comprises” “a container”, which literally recites that either the container comprises “a container”, or that the lid comprises “a container”. Note that there is nothing about the language of claim 23 that precludes the reader of claim 23 from reading claim 23 as reciting that the container of claim 10 comprises a separate container (“a container”), or that the lid of claim 10 comprises a container.

Examiner additionally notes that claim 23 recites exactly two possibilities: (1) the combination of two containers (the container of claim 10 and “a container” [claim 23]) and (2) the combination of the lid of claim 10 and “a container” (claim 23). This is simply because of the claim language that was chosen to be used.

	It is unclear if the “said container” recited in lines 1-2 of claim 23 is intended to be (a) the container of claim 10 or (b) the separate container of claim 23 (“a container”, claim 23), in the instance where there is (1) a combination of two containers.



Examiner notes that the actual language of claim 24 recites that the “container or lid” of claim 10 “comprises” “a container”, which literally recites that either the container comprises “a container”, or that the lid comprises “a container”. Note that there is nothing about the language of claim 24 that precludes the reader of claim 24 from reading claim 24 as reciting that the container of claim 10 comprises a separate container (“a container”), or that the lid of claim 10 comprises a container.

Examiner additionally notes that claim 24 recites exactly two possibilities: (1) the combination of two containers (the container of claim 10 and “a container” [claim 24]) and (2) the combination of the lid of claim 10 and “a container” (claim 24). This is simply because of the claim language that was chosen to be used.

	It is unclear if the “said container” recited in lines 1-2 of claim 24 is intended to be (a) the container of claim 10 or (b) the separate container of claim 24 (“a container”, claim 24), in the instance where there is (1) a combination of two containers.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be 

Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/522,972 (Ap. ‘972).
Although the claims at issue are not identical, they are not patentably distinct from each other because: The combination of claims 1, 2 and 3 of Ap. ‘972 read on claim 1 of the instant application. Although claim 2 of Ap. ‘972 and claim 3 of Ap. ‘972 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 2 and 3 of Ap. ‘972 to form the container or lid recited in claim 1 of the instant application, since such features are known features for a container or lid as taught by Ap. ‘972 (and such features are not mutually exclusive).

In regard to claim 8, in regard to the claimed use of the container as a hot or cold meal delivery box, since Ap. ‘972 recites a container having all structural and compositional requirements of claim 1, one of ordinary skill in the art would have expected the inherent physical characteristics of the container, such as the claimed ability to be used as a hot or cold meal delivery box, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition 

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782